UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1818


MUHAMMAD USMAN ALI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 1, 2010                  Decided:   March 8, 2010


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Muhammad Usman Ali, Petitioner Pro Se. Channah Marti Farber,
Tyrone Sojourner, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Muhammad Usman Ali, a native and citizen of Pakistan,

petitions for review of an order of the Board of Immigration

Appeals      (Board)     summarily   dismissing        his      appeal   from     the

Immigration Judge’s decision denying relief from removal.                          We

have reviewed the administrative record and Ali’s claims and

find that he has failed to exhaust administrative remedies.                       See

8   U.S.C.    § 1252(d)(1)       (2006).        We   accordingly     dismiss      the

petition for review for the reasons stated by the Board.                       See In

re: Ali (B.I.A. June 29, 2009).                We deny his request for a stay

and   dispense    with    oral   argument       because   the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                PETITION DISMISSED




                                           2